           Case 5:21-cv-00315-C Document 5 Filed 04/07/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JOHN R. POWELL                               )
                                             )
                     Petitioner,             )
                                             )
vs.                                          )          CIV-21-73-RAW-KEW
                                             )
JIM FARRIS, Warden                           )
                                             )
                     Respondent.             )


                                   OPINION AND ORDER
       Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
Oklahoma County, Oklahoma, which is located within the territorial jurisdiction of the
Western District of Oklahoma. Therefore, in the furtherance of justice, this matter may be
more properly addressed in that district.
       Accordingly, pursuant to 28 U.S.C. § 2254, Petitioner’s application for a writ of
habeas corpus is hereby transferred to the Western District of Oklahoma for all further
proceedings.

       IT IS SO ORDERED this 7th day of April, 2021.
